By the Court.
It is plain that the notes were endorsed by Austins & Spicer, and also by Isaac T. Storm, the»defendant, for the accommodation of the Empire Mills. The notes were never owned by, nor in the possession of either of the endorsers. They continued in the possession, and to be the property of the makers, until they were negotiated to Wright & Titus, at a discount, greater than at the rate of seven per cent, per annum. The discount, at such rates, of notes having no previous legal *57inception, or validity, renders them, usurious and void. (Aely v. Rapelye et al., 1 Hill, 9.) The fact that Austins & Spicer endorsed the notes, to enable the Empire Hills to raise money upon them, to take up acceptances by the former, which it was the duty of the latter to pay, does not alter the character of the notes in suit, nor can it have the effect to render them valid and recoverable against the first endorser, until after they have been negotiated to some one, for value, in some business transaction, not prohibited by the statute, in relation to usury. The verdict must be set aside, and judgment entered in favor of the defendant, Storm.